Case 2:20-cv-05033-GRB-AKT Document 10 Filed 12/07/20 Page 1 of 1 PageID #: 55




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 RACHEL MARKOWITZ,
                                                                   Civ. No.: 2:20-cv-05033
                                                Plaintiff,
                   v.
                                                                   RULE 7.1 STATEMENT
 PRECIPART CORPORATION,

                                                 Defendant.


                                PRECIPART CORPORATION
                             RULE 7.1 DISCLOSURE STATEMENT

           Defendant PRECIPART CORPORATION, through its undersigned counsel, hereby

makes the following corporate disclosure pursuant to Rule 7.1 of the Federal Rules of Civil

Procedure:

           Defendant Precipart Corporation is a wholly-owned subsidiary of Precipart Group, Inc.,

and no publicly held corporation owns 10% or more of their respective stock.



Dated: December 7, 2020                                       Respectfully submitted,
       Jericho, New York
                                                              NIXON PEABODY LLP

                                                              By: /s/ Joseph J. Ortego
                                                                      Joseph J. Ortego, Esq.
                                                                      Jeannie Sha, Esq.
                                                              50 Jericho Quadrangle, Suite 300
                                                              Jericho, New York 11753-2728
                                                              Tel: (516) 832-7500
                                                              Fax: (516) 832-7555
                                                              jortego@nixonpeabody.com
                                                              jsha@nixonpeabody.com

                                                              Attorneys for Defendant,
                                                              Precipart Corporation



4848-2758-7795.1
